DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a Notice of Allowance in response to the Applicant’s response filed 25 April 2022.
Claims 1, 3, 4, 9, 12, and 18 have been amended.
The 101 rejections for claims 1-5, 7-15, 18, and 19 have been overcome by amendments.
Claim 6 has been cancelled.
Claims 1-5, 7-15, 18, and 19 are currently pending and have been examined.

Reasons for Allowance
Claims 1-5, 7-15, 18, and 19 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is: Barreto et al. (US 2015/0161752 A1) (hereinafter Barreto), Frankert (US 2017/0236235 A1) (hereinafter Frankert), Huang et al. (US 2017/0059336 A1) (hereinafter Huang), d'Orey, P. M. (2014). Vehicular communications for efficient and sustainable mobility (10593369). Available from ProQuest Dissertations and Theses Professional. (1907044340). Retrieved from https://dialog.proquest.com/professional/docview/1907044340?accountid=131444 (hereinafter d'Orey), and Vaitheesvaran, B. (2012, Dec 16). Adding zing to ridesharing. Business line Retrieved from https://dialog.proquest.com/professional/docview/1321449374?accountid=131444 (hereinafter Vaitheesvaran). 
Barreto discloses a system and method of a dispatch system maintaining queues for passenger requests and drivers available for transportation, wherein both the passengers and drivers send messages to the dispatch system.  In addition, the dispatch system compares the requests from passengers and drivers, and pairs matching requests in order to complete transportation jobs.
Frankert discloses a system and method of sending offers for transportation service to passengers, wherein the offers includes a price and provider terms.  In addition, the passenger provides an acceptance to the offer.
Huang discloses a distributed dispatch system for transport providers which is distributed amongst the vehicles, wherein requests for rides are provided by riders, wherein an individual available vehicle that is determined to be closest to requests is assigned as the dispatch control center for the incoming requests, and thus moving the dispatch service to another vehicle when one is out of range or becomes unavailable.
d'Orey discloses an automated system of taxis communicating with each other to coordinate travel and ridesharing with passengers.  The use of vehicle to vehicle communication enables for an efficient travel system that reduces travel distances and times, while increasing occupancy of the vehicles.
Vaitheesvaran discloses the use of a mobile app for passengers and drivers to post requests for rides, wherein the requests include details of the rides, and wherein the service is ran in a cloud based server.
As per claims 1, 9, and 18, the closest prior art of record, taken individually and in an ordered combination, does not explicitly or implicitly teach or disclose a transportation matching service, wherein the queues are managed by a transportation provider’s mobile device, and wherein control of the queue is passed from a first mobile device to a second mobile device responsive to a movement of the first one of the transportation provider mobile devices.  With respect to 35 USC 101, the Applicant has amended the claims to further recite additional elements that apply or use the abstract idea in a meaningful beyond generally linking the use of the abstract idea to a particular technological environment.  Claims 2-5, 7, 8, 10-15, and 19 depend upon claims 1, 9, and 18, and therefore are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
6 May 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628